OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TFXAS

             STATE OF TEXAS                "• *-    *£W*X- - '
             PENALTY FOR              „
                                                                 ZIP 78701
             PRIVATE USE         /{'                             02 m
                                                                 0001401623SEP   10 2015
9/9/2015                        fi.         .,
THOMPSON, ROY TYRONE ^..C^feilWstiS-A                                      WR-30 869-17
This is to advise that the Court •has^mlssed without written order the application
for writ of habeas corpus. .      ^T-^r^t-y
                                          ^•i^ia^
                                                                      Abel Acosta, Clerk




                                                                                           jjti&